           Case 1:19-vv-01255-UNJ Document 31 Filed 05/07/21 Page 1 of 4




    In the United States Court of Federal Claims
                                   OFFICE OF SPECIAL MASTERS
                                           No. 19-1255V
                                          UNPUBLISHED


    WESLEY GREENE,                                              Chief Special Master Corcoran

                         Petitioner,                            Filed: April 7, 2021
    v.
                                                                Special Processing Unit (SPU);
    SECRETARY OF HEALTH AND                                     Damages Decision Based on Proffer;
    HUMAN SERVICES,                                             Tetanus Diphtheria acellular
                                                                Pertussis (Tdap) Vaccine; Shoulder
                         Respondent.                            Injury Related to Vaccine
                                                                Administration (SIRVA)


Maximillian J. Muller, Muller Brazil, LLP, Dresher, PA, for petitioner.

Naseem Kourosh, U.S. Department of Justice, Washington, DC, for respondent.


                                 DECISION AWARDING DAMAGES1

      On August 22, 2019, Wesley Greene filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. § 300aa-10, et seq.2 (the
“Vaccine Act”). Petitioner alleges that he suffered left shoulder injuries related to vaccine
administration (“SIRVA”) as a result of a Tetanus, Diphtheria and Pertussis (“Tdap”)
vaccine received on May 7, 2018. Petition at 1. The case was assigned to the Special
Processing Unit of the Office of Special Masters.

        On March 31, 2021, a ruling on entitlement was issued, finding Petitioner entitled
to compensation for SIRVA. On April 6, 2021, Respondent filed a proffer on award of
compensation (“Proffer”) indicating Petitioner should be awarded $55,000.00. Proffer at
1. In the Proffer, Respondent represented that Petitioner agrees with the proffered award.

1
   Because this unpublished decision contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic
Government Services). This means the decision will be available to anyone with access to the
internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact
medical or other information, the disclosure of which would constitute an unwarranted invasion of privacy.
If, upon review, I agree that the identified material fits within this definition, I will redact such material from
public access.
2
  National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. § 300aa
(2012).
          Case 1:19-vv-01255-UNJ Document 31 Filed 05/07/21 Page 2 of 4



Id. Based on the record as a whole, I find that Petitioner is entitled to an award as stated
in the Proffer.

      Pursuant to the terms stated in the attached Proffer, I award Petitioner a lump
sum payment of $55,000.00 (all for pain and suffering) in the form of a check
payable to Petitioner. This amount represents compensation for all damages that would
be available under § 15(a).

       The clerk of the court is directed to enter judgment in accordance with this
decision.3

IT IS SO ORDERED.


                                         s/Brian H. Corcoran
                                         Brian H. Corcoran
                                         Chief Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.


                                                    2
         Case 1:19-vv-01255-UNJ Document 31 Filed 05/07/21 Page 3 of 4




               IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                         OFFICE OF SPECIAL MASTERS

                                                   )
 WESLEY GREENE,                                    )
                                                   )
                Petitioner,                        )
                                                   )    No. 19-1255V (ECF)
 v.                                                )    Chief Special Master Corcoran
                                                   )
 SECRETARY OF HEALTH                               )
 AND HUMAN SERVICES,                               )
                                                   )
                Respondent.                        )
                                                   )

             RESPONDENT’S PROFFER ON AWARD OF COMPENSATION

       On August 22, 2019, Wesley Greene (“petitioner”) filed a petition for compensation

under the National Childhood Vaccine Injury Act of 1986, 42 U.S.C. §§ 300aa-1 to -34 (2018)

(the “Vaccine Act”). Petitioner alleged that he suffered a shoulder injury related to vaccine

administration (“SIRVA”). ECF No. 1 (Petition) at 1.

       On March 29, 2021, respondent filed a report conceding that compensation under the

Vaccine Act is appropriate in this case. ECF No. 22.

       On Mach 31, 2021, the Chief Special Master issued a Ruling on Entitlement, finding that

petitioner is entitled to compensation. ECF No. 23. On the same date, the Chief Special Master

issued a Damages Order. ECF No. 24.

I.     Items of Compensation

       Based upon the evidence of record, respondent proffers that petitioner should be awarded

$55,000.00. The award is comprised of the following: $55,000.00 for pain and suffering. This

amount represents all elements of compensation to which petitioner would be entitled under 42

U.S.C. § 300aa-15(a). Petitioner agrees.
            Case 1:19-vv-01255-UNJ Document 31 Filed 05/07/21 Page 4 of 4




 II.       Form of the Award

          The parties recommend that compensation provided to petitioner should be made through

a lump sum payment of $55,000.00, in the form of a check payable to petitioner. Petitioner

agrees.

          Petitioner is a competent adult. Evidence of guardianship is not required in this case.

                                                       Respectfully submitted,

                                                       BRIAN M. BOYNTON
                                                       Acting Assistant Attorney General

                                                       C. SALVATORE D’ALESSIO
                                                       Acting Director
                                                       Torts Branch, Civil Division

                                                       HEATHER L. PEARLMAN
                                                       Acting Deputy Director
                                                       Torts Branch, Civil Division

                                                       ALEXIS B. BABCOCK
                                                       Assistant Director
                                                       Torts Branch, Civil Division

                                                       /s/ Naseem Kourosh
                                                       NASEEM KOUROSH
                                                       Trial Attorney
                                                       Torts Branch, Civil Division
                                                       U.S. Department of Justice
                                                       P.O. Box 146, Benjamin Franklin Station
                                                       Washington, D.C. 20044-0146
                                                       Tel: (202) 598-0899
                                                       E-mail: Naseem.Kourosh@usdoj.gov
DATED: April 6, 2021
